DAVIDSON, Judge.
This is an appeal from a conviction for robbery, with punishment assessed at confinement in the penitentiary for life.
The case was tried and sentence was passed upon appellant on July 17, 1952.
No appeal was taken from that conviction.
On July 14, 1959, approximately seven years after sentence had been passed, appellant was brought into court and resen-tenced. The reason for such resentencing was that by the first, or original, sentence “the Defendant in this cause was not sentenced in the presence of his Attorney.”
It is from this resentence that appellant gave notice of appeal.
The record is before us without a statement of facts or bills of exception.
The original sentence was not invalid. If it were, however, the resentence should be treated as a correction of the first, or prior, sentence.
No reason appears for the reversal of this judgment.
The judgment is affirmed.